ITEMID: 001-22829
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: MARINIELLO v. ITALY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is an Italian national, born in 1955 and currently detained in Benevento. Before the Court, he is represented by Mr Giuseppe Ricciulli, a lawyer practising in Naples.
In November 1992, the applicant, accused of belonging to a criminal association and of drug-trafficking, was arrested. The suspicions against him were partly based on the content of certain wiretappings.
In an order of 5 May 1994, the investigating judge committed the applicant for trial, commencing on 21 October 1994 before the Nola District Court.
In a judgment of 5 May 1995, filed with the registry on 31 May 1995, the District Court, relying on the content of the wiretappings, sentenced the applicant to thirteen years imprisonment.
The applicant and the Public Prosecutor lodged an appeal with the Naples Court of Appeal.
In a judgment of 21 December 1995, filed with the registry on 9 January 1996, the Court of Appeal confirmed the first-instance decision.
The applicant appealed on points of law.
In a judgment of 11 July 1996, the Court of Cassation rejected the appeal.
